DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 9/3/2020.  Claims 1-23 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statement (IDS) submitted on 11/9/2020 has been considered by the examiner.
	
Drawings
2.	The drawings that were filed on 9/3/2020 have been considered by the examiner.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference numbers 834 and 841 are not in the specification (Figure 8A).
Reference numbers 940, 944, 946, 948, and 957 are not in the specification (Figure 9).
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “922” has been used to designate both the display interface and the external interface in Figure 9.
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
6.	The disclosure is objected to because of the following informalities:
“Referring back to FIG. 1H,” there is no Fig. 1H submitted in the drawings (from paragraphs [0080] and [0081]).
"Display interface 922, and an external interface 922" have the same reference numbers with two different components (Paragraph [0160]).
“Low speed connection ports 1015” is referred to as 1016 in Fig. 10 (Paragraph [0167]).
“Low speed expansion port 1016” is referred to as 1025 in Fig. 10 (Paragraph [0167]).
It appears reference number 1030 “non-limiting example, 1030” is missing from the drawings (Paragraph [0167]).
Appropriate correction is required.

Claim Objections
7.	Claims 1-2, 4-5, 7, 9, 11, 14, 21, and 22 are objected to because of the following informalities:
“The target” should read as ─a target─ (Claim 1, Line 9).
“The target states” should read as ─target states─ (Claim 2, Line 2; Claim 9, Line 2; Claim 21, Line 4; and Claim 22, Line 6).
“The target orbit” should read as ─a target orbit─ (Claim 4, Line 2; Claim 5, Line 3; Claim 7, Lines 1-2; Claim 11, Line 3; and Claim 14, Line 2)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 3-4, 6, 9-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 3 recites the limitation "the 2perturbations " in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  
10.	Regarding Claim 3, the phrase "the 2perturbations are natural orbital forces such as solar and lunar gravitational 3perturbations, anisotropic gravitational perturbations due to a central body's non- 4sphericity, solar radiation pressure, and air drag" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Claim 9 has the same limitations as Claim 3 except for its dependency and is rejected for the same reasoning.
11. 	Claim 4 recites the limitation "the celestial objects " in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
12.	Regarding Claim 4, the phrase “the celestial 2objects include a primary body such as Earth around which the target orbits, or a 3primary body such as Earth and a secondary body such as a Moon, so that the 4target is in a halo orbit, a periodic three-dimensional orbit near one of a L1 5Lagrange point, L2 Lagrange points or L3 Lagrange points” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	The claim is being interpreted as the celestial objects include a primary body that is at least Earth or a Moon.  Claim 10 has the same limitations as Claim 4 except for its dependency and is rejected for the same reasoning.
13.	Regarding Claim 6, the claim is indefinite because it cannot be clearly understood what is meant by “wherein a 3 region around the target is one of an approach ellipsoid (AE) region or a keep-out75MERL-3363 Weiss et al.4sphere (KOS) region, and wherein a region around the target is one of an approach 5polytope (AP) region or a keep-out polytope (KOP) region.”  The claim is being interpreted as a region is at least one of an approach ellipsoid (AE) region, a keep-out75MERL-3363 Weiss et al.4sphere (KOS) region, an approach 5polytope (AP) region, or a keep-out polytope (KOP) region.  Claim 12 has the same limitations as Claim 6 except for its dependency and is rejected for the same reasoning.
14.	Claim 9 recites the limitation "the 2perturbations " in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Garber (US 20180118377 A1) in view of Weiss (US 20160194095 A1).
16.	Regarding Claim 1, Garber teaches a drift-based rendezvous control system for controlling an operation of a 2chaser spacecraft to rendezvous the chaser spacecraft to a goal region over a finite 3time horizon, comprising (Garber: [0014] "Discussed herein are various enhanced techniques and systems for spacecraft [chaser spacecraft] to approach or rendezvous [rendezvous control system] with a plurality of space objects such as near-earth objects (NEO), debris, other satellites, or any target body [goal region] in the solar system."): 
A4 transceiver accepts data including values of chaser spacecraft states at a 5specified time period within the finite time horizon (Garber: [0032] and [0042] "Once each of the target objects, including any further objects of interest, have been approached within the predetermined distances, then spacecraft 110 (along with any companion or auxiliary spacecraft) can perform various measurements [data including values of chaser spacecraft states] of the objects. Data representative of these measurements can be transmitted to a destination node [receive information], such as communication systems [transceiver] based on Earth or in-orbit about Earth, among other destinations including repeater nodes or other planetary bodies."  Also, "Nodal crossing information 321 can comprise one or more data structures that relates time/location information of target objects to the current orbital plane of spacecraft 310 [states at time period]."); 
A6 processor at the specified time period is to 7access a memory having a stored data including a goal region database (Garber: [0024] "Spacecraft 110 can be placed into an initial orbit that lies within orbital plane 140. This orbit can then be adjusted within orbital plane 140 as necessary to approach various target objects. Spacecraft 110 can receive instructions from a control station or control node remote from spacecraft 110 [from processor]. These instructions might comprise positioning instructions, orbital change instructions, orbital plane information and instructions, orbital change sequencing, orientation instructions, approach and measurement instructions [goal region information], among other information...Spacecraft 110 might receive a portion of these instructions during manufacture or prior to launch. These instructions can be stored in storage system of spacecraft 110 [access to a memory having stored data] for execution by one or more processing systems, control systems, circuitry, logistics systems, or other equipment of spacecraft 110.”); 
Garber: [0026] "By analyzing the nodal crossing time and inertial space location of each of the nodal crossings for the target objects [drift region], a spacecraft mission over a particular duration may be selected to sequentially approach or rendezvous with the target objects using a minimized delta V expenditure [thruster free operation to reach desired goal region]. Orbital adjustments within orbital plane 140 can be optimized by selecting an ordering or sequence among the target objects to approach the nodal crossings of the orbital plane of spacecraft 110. By selectively determining a sequence among the nodal encounters, the approaches of spacecraft 110 [goal region at time period] with each target object may be optimized for approach rate, approach angle, and lighting by the Sun, among other factors."); 
17Generate control commands that result in a real-time drift-based control 18policy where upon entering the drift region, the thrusters are turned off in 19order to minimize an amount of operation of the thrusters while 20rendezvousing with the desired goal region (Garber: [0028] "Once the orbital adjustments for the sequence of approaches has been determined, then spacecraft 110 can be configured to approach (205) the target objects using the orbital adjustments [generate control commands] to detect characteristics related to each of the target objects...Thereafter, the orbit of spacecraft 110 in plane 140 is changed in a selected order to arrive at approaches with each of the target objects in the selected order. The sequence is typically selected to minimize delta V [thrusters turned off to minimize amount of operation while rendezvousing] expended by spacecraft 110."); 
And 21output the control commands to activate or not activate one or more 22thrusters of the chaser spacecraft for the specified time period based on the control commands (Garber: [0041] "Orbital adjustment parameters 320 include commands, timing information, and engine/propulsion control instructions for executing delta V adjustments to place spacecraft 310 into a different orbit than previously. Orbital adjustment parameters 320 can include a set of instructions and timing related to sequential execution of orbital adjustments. Once spacecraft 310 reaches a threshold distance/time from a target object, then approach instructions can be performed [output commands to activate or not to activate thrusters of the chaser spacecraft]. Approach instructions 322 comprise instructions for spacecraft 310 for controlling attitudes/orientations of spacecraft 310 with respect to the target objects, characteristics to measure of target objects (such as which sensor to employ and how to image the target objects), among other activities of spacecraft 310 during a rendezvous or approach.").
Garber fails to explicitly teach 13updating a controller having a model of dynamics of the chaser spacecraft 14with the accepted data; and 15formulate the set of drift regions as a penalty in a cost function of the 16updated controller.
However, in the same field of endeavor, Weiss teaches updating a controller having a model of dynamics of the chaser spacecraft 14with the accepted data (Weiss: [0050] "For example, the model update includes linearization of the spacecraft model 112 at the desired target location 165 on the target orbit for the current time instant and over a future prediction horizon. The model update [update controller] also computes the predicted disturbance forces 230 [data] over the same horizon at the target location and combines it with the dynamics prediction model [model of dynamics of spacecraft] to form an overall prediction."); 
And 15formulate the set of drift regions as a penalty in a cost function of the 16updated controller (Weiss: [0037] "For example, the component 291 for the position of the spacecraft penalizes a larger displacement 167 [drift region] of the spacecraft from the desired position 165, so that the optimization of the cost function 209 results in control inputs that when applied to the spacecraft reduce the displacement 167 in order to help achieve the objective of remaining within the window 166.").
Garber and Weiss are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss to update the controller because it provides the benefit of safe spacecraft rendezvous.
17.	Regarding Claim 2, Garber in view of Weiss remains as applied above in Claim 1, and further, Garber teaches1 the spacecraft 2states and the target states includes one or combination of positions, orientations, 3and translational and angular velocities of the spacecraft and the target (Garber: [0027] and [0041] "Variations among the sequencing can be determined as well, such as to optimize the sequencing for various factors that include minimizing delta V expenditures over the entire sequence or in between each target object, or to consider conditions of the target objects upon approach [target states]. These conditions can include approach parameters, object rotation/orientation [includes orientation], and solar illumination, among other factors."  Also, "Once spacecraft 310 reaches a threshold distance/time from a target object, then approach instructions can be performed. Approach instructions 322 comprise instructions for spacecraft 310 for controlling attitudes/orientations of spacecraft 310 [spacecraft state including orientation] with respect to the target objects, characteristics to measure of target objects (such as which sensor to employ and how to image the target objects), among other activities of spacecraft 310 during a rendezvous or approach."). 
18.	Regarding Claim 3, Garber in view of Weiss remains as applied above in Claim 2, and further, Weiss teaches 1the 2perturbations are natural orbital forces such as solar and lunar gravitational 3perturbations, anisotropic gravitational perturbations due to a central body's non- 4sphericity, solar Weiss: [0057] "For embodiments in which a spacecraft is in GEO, the main perturbation accelerations are due to solar and lunar gravitational attraction, solar radiation pressure, and the anisotropic geopotential, that is, Earth's non-spherical gravitational field.").  
19.	Regarding Claim 5,1 Garber in view of Weiss remains as applied above in Claim 1, and further, Garber teaches the processor 2is a guidance and control computer (GCC) in communication with the transceiver 3and the memory, such that the target orbit is determined from the accepted data, 4the data includes uploaded ephemeris from a ground station, ground data obtained 5in satellite tracking databases, or estimated from onboard sensor measurements on 6the spacecraft (Garber: [0034], [0036], and [0037] "Spacecraft 110-112 can include sensor equipment, imaging systems, communication equipment [in communication using transceiver], antenna systems, data processing equipment, data storage equipment [memory], and control/logistical management [guidance and control computer] elements... In some implementations, spacecraft 110-112 may be launched using a launch system with communications, data, instructions, and software provided in an uplink from a ground control system."  Also, "Processing system 303 includes processing circuitry 305 and memory device 306 that stores operating software 307 as well as data related to detected characteristics for target objects."  Also, "Communication interface 301 is configured to transmit information signals [from ground station] that may contain data representing the detected characteristics of the target objects. Communication interface 301 is configured to receive further information signals transmitted to the spacecraft [ephemeris data], such as for instructions on when to transmit the detected characteristics/data, commands for sequencing of delta V maneuvers, timing, logistics control, software control, on-board control system management, or other functions.").  
20.	Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Garber (US 20180118377 A1), in view of Weiss (US 20160194095 A1), in further view of Kawaguchi (US 20100108819 A1).
Regarding Claim 4, Garber in view of Weiss remains as applied above in Claim 3, and further Garber teaches 1the celestial 2objects include a primary body such as Earth around which the target orbits, or a 3primary body such as Earth and a secondary body such as a Moon (Garber: [0022] "The selected orbital plane for spacecraft 110 can be any arbitrary orbital plane, or might include specific orbital planes such as the ecliptic plane with regard to Earth [celestial object, includes primary body such as Earth] or a heliocentric plane.").
	Garber and Weiss fails to teach the 4target is in a halo orbit, a periodic three-dimensional orbit near one of a L1 5Lagrange point, L2 Lagrange points or L3 Lagrange points.  
	However, in the same field of endeavor, Kawaguchi teaches the 4target is in a halo orbit, a periodic three-dimensional orbit near one of a L1 5Lagrange point, L2 Lagrange points or L3 Lagrange points (Kawaguchi: [0002] "The present invention relates to a method for designing an orbit of a spacecraft to move in a cosmic space, particularly to a method for designing an orbit of a spacecraft which enables the spacecraft to be on a small-radius halo orbit near a Lagrange point while avoiding the prohibited zone where the spacecraft may be shadowed or might be prevented from making communication."). 
Garber, Weiss, and Kawaguchi are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss and Kawaguchi to control the spacecraft in a certain orbit because it provides the benefit of docking a spacecraft and Lagrange points are easily accessed and explained in Kawaguchi [0003].
22.	Regarding Claim 7, Garber in view of Weiss remains as applied above in Claim 1.
	Garber and Weiss fail to teach 1the target 2orbit is one of circular orbits, elliptic orbits, halo orbits, near rectilinear halo orbits 3or a quasi-satellite orbit.
Kawaguchi teaches the target 2orbit is one of circular orbits, elliptic orbits, halo orbits, near rectilinear halo orbits 3or a quasi-satellite orbit (Kawaguchi: [0002] "The present invention relates to a method for designing an orbit of a spacecraft to move in a cosmic space, particularly to a method for designing an orbit of a spacecraft which enables the spacecraft to be on a small-radius halo orbit near a Lagrange point while avoiding the prohibited zone where the spacecraft may be shadowed or might be prevented from making communication.").
Garber, Weiss, and Kawaguchi are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss and Kawaguchi to control the spacecraft in a certain orbit because it provides the benefit of docking a spacecraft and Lagrange points are easily accessed and explained in Kawaguchi [0003].
23.	Claims 6, 8-9, 11-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Garber (US 20180118377 A1), in view of Weiss (US 20160194095 A1), in further view of Guo (CN 106707751 B).
24.	Regarding Claim 6, Garber in view of Weiss remains as applied above in Claim 1.
	Garber and Weiss fails to explicitly teach 1the target is 2one of a spacecraft, a space station, a celestial body or orbital debris, and wherein a region around the target is one of an approach ellipsoid (AE) region or a keep-out75MERL-3363 Weiss et al.4sphere (KOS) region, and wherein a region around the target is one of an approach 5polytope (AP) region or a keep-out polytope (KOP) region.
	However, in the same Guo teaches the target is 2one of a spacecraft, a space station, a celestial body or orbital debris, and wherein a region around the target is one of an approach ellipsoid (AE) region or a keep-out75MERL-3363 Weiss et al.4sphere (KOS) region, and wherein a region around the target is one of an approach 5polytope (AP) region or a keep-out polytope (KOP) region (Guo: [0082]-[0083] and [0104] "Step 1. Construct an orbital relative kinematics equation: Suppose there is a target spacecraft running in an elliptical orbit, and the spacecraft is tracked from the initial position to the desired position."  Also, "Assuming that the minimum safe distance between the spacecraft and the target spacecraft [target is a spacecraft] is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area [region around target is keep out sphere];").
Garber, Weiss, and Guo are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss and Guo to determine regions around a target spacecraft because it provides the benefit of safe spacecraft rendezvous.
25.	Regarding Claim 8, Garber teaches 1a drift-based rendezvous control system for controlling an operation of a 2spacecraft to rendezvous the spacecraft with a target over a finite time horizon, 3comprising (Garber: [0014] "Discussed herein are various enhanced techniques and systems for spacecraft [chaser spacecraft] to approach or rendezvous [rendezvous control system] with a plurality of space objects such as near-earth objects (NEO), debris, other satellites, or any target body [goal region] in the solar system."): 
4A transceiver accepts data including values of spacecraft states and the target 5states in a multi-object celestial system at a specified time period within the finite 6time horizon (Garber: [0032] and [0042] "Once each of the target objects [multi-object celestial system], including any further objects of interest, have been approached within the predetermined distances, then spacecraft 110 (along with any companion or auxiliary spacecraft) can perform various measurements [data including values of chaser spacecraft states] of the objects. Data representative of these measurements can be transmitted to a destination node [receive information], such as communication systems [transceiver] based on Earth or in-orbit about Earth, among other destinations including repeater nodes or other planetary bodies."  Also, "Nodal crossing information 321 can comprise one or more data structures that relates time/location information of target objects to the current orbital plane of spacecraft 310 [states at time period]."); 
7A processor at the specified time period is to 8access a memory having stored a target region database and a goal 9region database, where a goal region is outside a target region (Garber: [0024] "Spacecraft 110 can be placed into an initial orbit that lies within orbital plane 140. This orbit can then be adjusted within orbital plane 140 as necessary to approach various target objects. Spacecraft 110 can receive instructions from a control station or control node remote from spacecraft 110 [from processor]. These instructions might comprise positioning instructions, orbital change instructions, orbital plane information and instructions, orbital change sequencing, orientation instructions, approach and measurement instructions [goal region information], among other information... Spacecraft 110 might receive a portion of these instructions during manufacture or prior to launch. These instructions can be stored in storage system of spacecraft 110 [access to a memory having stored data] for execution by one or more processing systems, control systems, circuitry, logistics systems, or other equipment of spacecraft 110.”);
16Select a set of drift regions corresponding to a desired goal region in 17proximity to a location on an orbit where the target is located at the specified time period, wherein the set of drift regions represents regions of space76MERL-3363 Weiss et al.19around the desired goal region that guarantee spacecraft thruster free 20operation to reach the desired goal region (Garber: [0026] "By analyzing the nodal crossing time and inertial space location of each of the nodal crossings for the target objects [drift region], a spacecraft mission over a particular duration may be selected to sequentially approach or rendezvous with the target objects using a minimized delta V expenditure [thruster free operation to reach desired goal region]. Orbital adjustments within orbital plane 140 can be optimized by selecting an ordering or sequence among the target objects to approach the nodal crossings of the orbital plane of spacecraft 110. By selectively determining a sequence among the nodal encounters, the approaches of spacecraft 110 [goal region at time period] with each target object may be optimized for approach rate, approach angle, and lighting by the Sun, among other factors."); 
26Generate control commands by subjecting the updated controller to the 27constraints to generate control commands that result in a real-time drift-28based control policy producing a collision free rendezvous trajectory… guaranteeing an intersection-free 30trajectory with respect to the desired target region in the event of the total or 31partial spacecraft thruster failure and upon the spacecraft entering the set of 32drift regions the thrusters are turned off in order to minimize an amount of 33operation of the thrusters while rendezvousing with the target (Garber: [0028] "Once the orbital adjustments for the sequence of approaches has been determined, then spacecraft 110 can be configured to approach (205) the target objects using the orbital adjustments [generate control commands] to detect characteristics related to each of the target objects...Thereafter, the orbit of spacecraft 110 in plane 140 is changed in a selected order to arrive at approaches with each of the target objects in the selected order. The sequence is typically selected to minimize delta V [thrusters turned off to minimize amount of operation while rendezvousing] expended by spacecraft 110."); 
And 34output the control commands to activate or not activate one or more 35thrusters of the spacecraft for the specified time period based on the control 36commands (Garber: [0042] "Orbital adjustment parameters 320 include commands, timing information, and engine/propulsion control instructions for executing delta V adjustments to place spacecraft 310 into a different orbit than previously. Orbital adjustment parameters 320 can include a set of instructions and timing related to sequential execution of orbital adjustments. Once spacecraft 310 reaches a threshold distance/time from a target object, then approach instructions can be performed [output commands to activate or not to activate thrusters of the chaser spacecraft]. Approach instructions 322 comprise instructions for spacecraft 310 for controlling attitudes/orientations of spacecraft 310 with respect to the target objects, characteristics to measure of target objects (such as which sensor to employ and how to image the target objects), among other activities of spacecraft 310 during a rendezvous or approach."). 
	Garber fails to explicitly teach10 selecting a set of avoidance regions corresponding to a desired target 11region at a location on an orbit where the target is located at the specified 12time period, wherein the set of avoidance regions represents regions of space 13around the desired target region guaranteeing intersection trajectories with 14the desired target region, in an event of total or partial spacecraft thruster 15failure; 21formulate the set of avoidance regions as constraints; 22update a controller having a model of dynamics of the spacecraft with 23the accepted data; 24formulate the set of drift regions as a penalty in a cost function of the 25updated controller; and 26generate control commands by subjecting the updated controller to the 27constraints to generate control commands that result in a real-time drift- 28based control policy producing a collision free rendezvous trajectory which 29avoids the set of avoidance regions.
	However, in the same field of endeavor, Weiss teaches updating a controller having a model of dynamics of the spacecraft with 23the accepted data (Weiss: [0050] "For example, the model update includes linearization of the spacecraft model 112 at the desired target location 165 on the target orbit for the current time instant and over a future prediction horizon. The model update [update controller] also computes the predicted disturbance forces 230 [data] over the same horizon at the target location and combines it with the dynamics prediction model [model of dynamics of spacecraft] to form an overall prediction.");
F24ormulate the set of drift regions as a penalty in a cost function of the 25updated controller (Weiss: [0037] "For example, the component 291 for the position of the spacecraft penalizes a larger displacement 167 [drift region] of the spacecraft from the desired position 165, so that the optimization of the cost function 209 results in control inputs that when applied to the spacecraft reduce the displacement 167 in order to help achieve the objective of remaining within the window 166.");
Garber and Weiss are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss to update the controller because it provides the benefit of safe spacecraft rendezvous.
	Garber and Weiss fails to explicitly teach selecting a set of avoidance regions corresponding to a desired target 11region at a location on an orbit where the target is located at the specified 12time period, wherein the set of avoidance regions represents regions of space 13around the desired target region guaranteeing intersection trajectories with 14the desired target region, in an event of total or partial spacecraft thruster 15failure; 21formulate the set of avoidance regions as constraints; 22and 26generate control commands by subjecting the updated controller to the 27constraints to generate control commands that result in a real-time drift- 28based control policy producing a collision free rendezvous trajectory which 29avoids the set of avoidance regions.
	However, in the same field of endeavor, Guo teaches selecting a set of avoidance regions corresponding to a desired target 11region at a location on an orbit where the target is located at the specified 12time period, wherein the set of avoidance regions represents regions of space 13around the desired target region guaranteeing intersection trajectories with 14the desired target region, in an event of total or partial spacecraft thruster 15failure (Guo: [0035]-[0039] "Step 2. Determine the collision avoidance model and control objectives: Assuming that the minimum safe distance between the spacecraft and the target spacecraft is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area [avoidance regions]; According to the definition of h(r), h(r)>0 when tracking the spacecraft outside the collision avoidance area; otherwise, h(1)<0 when tracking the spacecraft in the collision avoidance area or on the surface of the collision avoidance area; Determining the control target: the error vector e converges to zero finite time, and h(1)>0 always holds during the convergence process;"); 
21Formulate the set of avoidance regions as constraints; 22And 26generate control commands by subjecting the updated controller to the 27constraints to generate control commands that result in a real-time drift- 28based control policy producing a collision free rendezvous trajectory which 29avoids the set of avoidance regions (Guo: [0176] "Figure 5 shows the trajectory [collision free trajectory] of the tracking spacecraft. The spherical area in the figure is the collision avoidance area [avoidance region], and the straight line is the line connecting the starting position and the desired position...Under the designed controller, the tracking spacecraft can effectively avoid entering the collision avoidance area [avoid avoidance region], so that it can safely reach the desired position.  It can be seen from Fig. 5 that if the spacecraft is linearly moved to the desired position, it must enter the collision avoidance area. Under the designed controller, the tracking spacecraft can effectively avoid entering the collision avoidance area [constraints], so that it can safely reach the desired position.").
Garber, Weiss, and Guo are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss and Guo to provide avoidance regions because it provides the benefit of safe spacecraft rendezvous when approaching a target.	
26.	Regarding Claim 9, Garber in view of Weiss, and in further view of Guo remains as applied above in Claim 8, and further, Garber teaches 1the spacecraft 2states and the target states in the multi-object celestial system includes one or 3combination of positions, orientations, and translational and angular velocities of 4the spacecraft and the target (Garber: [0027] and [0041] "Variations among the sequencing can be determined as well, such as to optimize the sequencing for various factors that include minimizing delta V expenditures over the entire sequence or in between each target object, or to consider conditions of the target objects upon approach [target states]. These conditions can include approach parameters, object rotation/orientation [includes orientation], and solar illumination, among other factors."  Also, "Once spacecraft 310 reaches a threshold distance/time from a target object, then approach instructions can be performed. Approach instructions 322 comprise instructions for spacecraft 310 for controlling attitudes/orientations of spacecraft 310 [spacecraft state including orientation] with respect to the target objects, characteristics to measure of target objects (such as which sensor to employ and how to image the target objects), among other activities of spacecraft 310 during a rendezvous or approach.").
	Garber fails to teach the perturbations acting on the multi-object 5celestial system, wherein the spacecraft and the target form the multi-object 6celestial system, wherein the perturbations acting on the multi-object celestial system are natural orbital forces such as solar and lunar gravitational perturbations,77MERL-3363Weiss et al. 8anisotropic gravitational perturbations due to a central body's non-sphericity, solar 9radiation pressure, and air drag. 
	However, in the same field of endeavor, Weiss teaches the perturbations acting on the multi-object 5celestial system, wherein the spacecraft and the target form the multi-object 6celestial system, wherein the perturbations acting on the multi-object celestial system are natural orbital forces such as solar and lunar gravitational perturbations,77MERL-3363Weiss et al. 8anisotropic gravitational perturbations due to a central body's non-sphericity, solar 9radiation pressure, and air drag (Weiss: [0057] "For embodiments in which a spacecraft is in GEO, the main perturbation accelerations are due to solar and lunar gravitational attraction, solar radiation pressure, and the anisotropic geopotential, that is, Earth's non-spherical gravitational field.").
Garber, Weiss, and Guo are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss and Guo to include perturbations as state data because perturbations occur in space affecting the safe rendezvous of a spacecraft.	
27.	Regarding Claim 11, Garber in view of Weiss, and in further view of Guo remains as applied in Claim 8, and further, Garber teaches 1the processor 2is a guidance and control computer (GCC) in communication with the transceiver 3and the memory, such that the target orbit is determined based on uploaded 4ephemeris from a ground station, based on ground data obtained in satellite 5tracking databases, or estimated from onboard sensor measurements on the 6spacecraft obtained from the accepted data (Garber: [0034], [0036], and [0037] "Spacecraft 110-112 can include sensor equipment, imaging systems, communication equipment [in communication using transceiver], antenna systems, data processing equipment, data storage equipment [memory], and control/logistical management [guidance and control computer] elements... In some implementations, spacecraft 110-112 may be launched using a launch system with communications, data, instructions, and software provided in an uplink from a ground control system."  Also, "Processing system 303 includes processing circuitry 305 and memory device 306 that stores operating software 307 as well as data related to detected characteristics for target objects."  Also, "Communication interface 301 is configured to transmit information signals [from ground station] that may contain data representing the detected characteristics of the target objects. Communication interface 301 is configured to receive further information signals transmitted to the spacecraft [ephemeris data], such as for instructions on when to transmit the detected characteristics/data, commands for sequencing of delta V maneuvers, timing, logistics control, software control, on-board control system management, or other functions.").  
28.	Regarding Claim 12, Garber in view of Weiss, and in further view of Guo remains as applied in Claim 8, and further, Guo teaches 1the target is 2one of a spacecraft, a space station, a celestial body or Guo: [0082]-[0083] and [0104] "Step 1. Construct an orbital relative kinematics equation: Suppose there is a target spacecraft running in an elliptical orbit [elliptic orbit], and the spacecraft is tracked from the initial position to the desired position."  Also, "Assuming that the minimum safe distance between the spacecraft and the target spacecraft [target is a spacecraft] is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area [region around target is keep out sphere];").
29.	Regarding Claim 13, Garber in view of Weiss, and in further view of Guo remains as applied in Claim 8, and further, Guo teaches 1the set of 2avoidance regions and the set of drift regions are backwards reachable sets that are 3one of ellipsoids, polytopes or zonotopes (Guo: [0104] "Assuming that the minimum safe distance between the spacecraft and the target spacecraft is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area [avoidance region is ellipsoid];"), 
Such that the computations of the 4backwards reachable sets of the desired target region around the target are 5performed, and in real time based on an estimated position of the target from 6onboard sensor measurements on the spacecraft and stored in memory (Guo: [0176] and [0176] "It can be seen from Fig. 5 that if the spacecraft is linearly moved to the desired position, it must enter the collision avoidance area. Under the designed controller, the tracking spacecraft can effectively avoid entering the collision avoidance area, so that it can safely reach the desired position."  Also, "Figure 10 shows the trajectory of the tracking spacecraft [based on position]. The spherical area in the figure is the collision avoidance area, and the straight line is the line connecting the starting position and the desired position [backward reachable set]. It can be seen from Fig. 10 that if the spacecraft is linearly moved to the desired position, it must enter the collision avoidance area.").  
30.	Regarding Claim 14, Garber in view of Weiss, and in further view of Guo remains as applied in Claim 13, and further, Guo teaches 1the desired 2target region is time-varying as the target moves along the target orbit such that the 3backwards reachable sets are computed for multiple target positions and desired 4target region positions along the target orbit (Guo: [0179] "FIG. 10 illustrates a movement track of the trace spacecraft, spherical region is the avoidance region, line is the connecting line between the starting position and the expected position [desired target positions]. From FIG. 10 it can be seen that if the trace spacecraft linear movement to a desired position, entering the avoidance region, and the design of the controller under the trace spacecraft can effectively avoid entering the avoidance region so as to safely reach the expected position [backward reachable set].").  
31.	Regarding Claim 15, Garber in view of Weiss, and in further view of Guo remains as applied in Claim 8, and further, Guo 1the controller 2is a model predictive controller (MPC), such that the MPC uses a local 3convexification of the set of avoidance regions to formulate linear passive safety 4constraints that are only satisfied when a spacecraft state is not inside an avoidance 5region (Guo: [0104]-[0108] "Assuming that the minimum safe distance between the spacecraft and the target spacecraft is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area; According to the definition of h(r), h(r)>0 when tracking the spacecraft outside the collision avoidance area; otherwise, h(1)<0 when tracking the spacecraft in the collision avoidance area or on the surface of the collision avoidance area ; For the design of the controller and the proof of the theorem, the following assumptions are given: Hypothesis 1. At the initial time and the desired position, the tracking spacecraft is outside the collision avoidance area, i.e. h(r(0))>0, h(rd)>0;"  Also, "From FIG. 5 it can be seen that if the trace spacecraft linear movement to a desired position, entering the avoidance region, and the design of the controller under the trace spacecraft can effectively avoid entering the avoidance region [set avoidance region] so as to safely [safety constraints when not in avoidance region] reach the expected position.")  
32.	Regarding Claim 17, Garber in view of Weiss, and in further view of Guo remains as applied in Claim 8, and further, Weiss teaches 1the updated 2controller is subjected to the constraints by formulating an optimal control problem 3that includes the constraints so that when optimized over a set of admissible 4control inputs, an optimizer generates the control commands (Weiss: [0029] and [0031] "For example, some embodiments determine control inputs for controlling concurrently thrusters of the spacecraft and momentum exchange devices of the spacecraft using an optimization of a cost function 116 over a receding horizon subject to constraints 115 on a pose of the spacecraft [optimal control] and inputs to the thrusters and generate appropriate control input commands 104."  Also, "This is achieved by optimizing the operation of the spacecraft [optimizer generates control commands] according the set of objectives, over a future finite time-horizon with prediction obtained according to the model of the spacecraft subject to constraints, and only implementing the control over the current timeslot.").  
33.	Regarding Claim 18, Garber in view of Weiss, and in further view of Guo remains as applied in Claim 8, and further, Weiss teaches 1the control 2commands are generated for each specified time period of multiple specified time 3periods in the finite time horizon, or generated iteratively over a receding time- 4horizon (Weiss: [0011] "The method includes determining control inputs for controlling concurrently thrusters [control commands] of the spacecraft and momentum exchange devices of the spacecraft using an optimization of a cost function over a receding horizon [generated over receding time horizon] subject to constraints on a pose of the spacecraft and constraints on inputs to the thrusters, wherein the cost function includes components for controlling the pose of the spacecraft and a momentum stored by the momentum exchange devices; and generating a command to control concurrently the thrusters and the momentum exchange devices according to at least a portion of the control inputs. The steps of the method are performed by a processor of the spacecraft.").  
34.	Regarding Claim 19, Garber in view of Weiss, and in further view of Guo remains as applied in Claim 18, and further, Weiss teaches 1the control 2commands are generated iteratively, and wherein at least one iteration includes: 3updating one or combination of the components of the cost function; and 4weights of the components of the cost function and constraints based on a 5change of a desired operation of the spacecraft (Weiss: [0048] and [0050] "Also, the cost function module can update the stability component 295 [update component of cost function] of the cost function if the desired orbit requires an updated weight [update weight of components] based on the orbit. Because the steps of the control are performed iteratively, the current model and the current cost function become previous model and previous cost function for subsequent iteration [updating cost function]."  Also, "For example, the model update includes linearization of the spacecraft model 112 at the desired target location 165 on the target orbit for the current time instant and over a future prediction horizon. The model update also computes the predicted disturbance forces 230 over the same horizon at the target location and combines it with the dynamics prediction model to form an overall prediction. Finally, in some embodiment, the model update 230 can also update the stability component 295 of the cost function to the correct value for the current time instant and over a future prediction horizon.").
35.	Regarding Claim 20, Garber in view of Weiss, and in further view of Guo remains as applied in Claim 19, and further, Weiss teaches 1for each 2iteration at a next sequential specified time period, there are different sets of 3avoidance regions (Weiss: [0034] and [0051] "Some of the spacecraft quantities need to remain in desired ranges defined by constraints 205 [for sets of avoidance regions] on the operation of the spacecraft. For example, such quantities can include a pose of the spacecraft including position constraints derived from the requirement to maintain the spacecraft within the window 166, and orientation constraints derived from the requirement to maintain the Euler Angles 175 remain within limits 181."  Also, "For example, the method uses the updated current cost function and current spacecraft model to determine 240 a sequence of future inputs of forces, torques, and commands to the onboard momentum exchange devices from current time instant for a fixed amount of time in the future [sequential time period], long at least as to obtain a new spacecraft state measurement, such that the predicted future spacecraft states and inputs satisfy the constraints on the operation of the spacecraft and constraints on the control inputs.").  
36.	Regarding Claim 21, Garber teaches1 a drift-based rendezvous control method for controlling an operation of a 2spacecraft to rendezvous the spacecraft with a target over a finite time horizon, comprising:80MERL-3363Weiss et al. (Garber: [0014] "Discussed herein are various enhanced techniques and systems for spacecraft [chaser spacecraft] to approach or rendezvous [rendezvous control system] with a plurality of space objects such as near-earth objects (NEO), debris, other satellites, or any target body [goal region] in the solar system."):
4	Accepting data including values of spacecraft states and the target states in a 5multi-object celestial system at a specified time period within the finite time 6horizon (Garber: [0032] and [0042] "Once each of the target objects [multi-object celestial system], including any further objects of interest, have been approached within the predetermined distances, then spacecraft 110 (along with any companion or auxiliary spacecraft) can perform various measurements [data including values of chaser spacecraft states] of the objects. Data representative of these measurements can be transmitted to a destination node [receive information], such as communication systems [transceiver] based on Earth or in-orbit about Earth, among other destinations including repeater nodes or other planetary bodies."  Also, "Nodal crossing information 321 can comprise one or more data structures that relates time/location information of target objects to the current orbital plane of spacecraft 310 [states at time period].");	
Garber: [0024] "Spacecraft 110 can be placed into an initial orbit that lies within orbital plane 140. This orbit can then be adjusted within orbital plane 140 as necessary to approach various target objects. Spacecraft 110 can receive instructions from a control station or control node remote from spacecraft 110 [from processor]. These instructions might comprise positioning instructions, orbital change instructions, orbital plane information and instructions, orbital change sequencing, orientation instructions, approach and measurement instructions [goal region information], among other information... Spacecraft 110 might receive a portion of these instructions during manufacture or prior to launch. These instructions can be stored in storage system of spacecraft 110 [access to a memory having stored data] for execution by one or more processing systems, control systems, circuitry, logistics systems, or other equipment of spacecraft 110.”); 
16Selecting a set of drift regions corresponding to a desired goal region 17in proximity to a location on an orbit where the target is located at the 18specified time period, wherein the set of drift regions represents regions of 19space around the desired goal region that guarantee spacecraft thruster free 20operation to reach the desired goal region (Garber: [0026] "By analyzing the nodal crossing time and inertial space location of each of the nodal crossings for the target objects [drift region], a spacecraft mission over a particular duration may be selected to sequentially approach or rendezvous with the target objects using a minimized delta V expenditure [thruster free operation to reach desired goal region]. Orbital adjustments within orbital plane 140 can be optimized by selecting an ordering or sequence among the target objects to approach the nodal crossings of the orbital plane of spacecraft 110. By selectively determining a sequence among the nodal encounters, the approaches of spacecraft 110 [goal region at time period] with each target object may be optimized for approach rate, approach angle, and lighting by the Sun, among other factors.");
Garber: [0028] "Once the orbital adjustments for the sequence of approaches has been determined, then spacecraft 110 can be configured to approach (205) the target objects using the orbital adjustments [generate control commands] to detect characteristics related to each of the target objects...Thereafter, the orbit of spacecraft 110 in plane 140 is changed in a selected order to arrive at approaches with each of the target objects in the selected order. The sequence is typically selected to minimize delta V [thrusters turned off to minimize amount of operation while rendezvousing] expended by spacecraft 110.");
And 34outputting the control commands to activate or not activate one or more 35thrusters of the spacecraft for the specified time period based on the control 36commands And 34output the control commands to activate or not activate one or more 35thrusters of the spacecraft for the specified time period based on the control 36commands (Garber: [0042] "Orbital adjustment parameters 320 include commands, timing information, and engine/propulsion control instructions for executing delta V adjustments to place spacecraft 310 into a different orbit than previously. Orbital adjustment parameters 320 can include a set of instructions and timing related to sequential execution of orbital adjustments. Once spacecraft 310 reaches a threshold distance/time from a target object, then approach instructions can be performed [output commands to activate or not to activate thrusters of the chaser spacecraft]. Approach instructions 322 comprise instructions for spacecraft 310 for controlling attitudes/orientations of spacecraft 310 with respect to the target objects, characteristics to measure of target objects (such as which sensor to employ and how to image the target objects), among other activities of spacecraft 310 during a rendezvous or approach."). 
Garber fails to explicitly teach 1010selecting a set of avoidance regions corresponding to a desired target 11region at a location on an orbit where the target is located at the specified 12time period, wherein the set of avoidance regions represents regions of space 13around the desired target region guaranteeing intersection trajectories with 14the desired target region, in an event of total or partial spacecraft thruster 15failure; 21formulating the set of avoidance regions as constraints; 22updating a controller having a model of dynamics of the spacecraft with 23the accepted data; 24formulating the set of drift regions as a penalty in a cost function of the 25updated controller; 26generating control commands by subjecting the updated controller to 27the constraints to generate control commands that result in a real-time drift- 28based control policy producing a collision free rendezvous trajectory which avoids the set of avoidance regions.
	However, in the same field of endeavor, Weiss updating a controller having a model of dynamics of the spacecraft with 23the accepted data 24(Weiss: [0050] "For example, the model update includes linearization of the spacecraft model 112 at the desired target location 165 on the target orbit for the current time instant and over a future prediction horizon. The model update [update controller] also computes the predicted disturbance forces 230 [data] over the same horizon at the target location and combines it with the dynamics prediction model [model of dynamics of spacecraft] to form an overall prediction.");
Formulating the set of drift regions as a penalty in a cost function of the 25updated controller (Weiss: [0037] "For example, the component 291 for the position of the spacecraft penalizes a larger displacement 167 [drift region] of the spacecraft from the desired position 165, so that the optimization of the cost function 209 results in control inputs that when applied to the spacecraft reduce the displacement 167 in order to help achieve the objective of remaining within the window 166.");
Garber and Weiss are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss to update the controller because it provides the benefit of safe spacecraft rendezvous.
Garber and Weiss fails to explicitly teach 1010selecting a set of avoidance regions corresponding to a desired target 11region at a location on an orbit where the target is located at the specified 12time period, wherein the set of avoidance regions represents regions of space 13around the desired target region guaranteeing intersection trajectories with 14the desired target region, in an event of total or partial spacecraft thruster 15failure; 21formulating the set of avoidance regions as constraints; and 2226generating control commands by subjecting the updated controller to 27the constraints to generate control commands that result in a real-time drift- 28based control policy producing a collision free rendezvous trajectory which avoids the set of avoidance regions.
	However, in the same field of endeavor, Guo teaches selecting a set of avoidance regions corresponding to a desired target 11region at a location on an orbit where the target is located at the specified 12time period, wherein the set of avoidance regions represents regions of space 13around the desired target region guaranteeing intersection trajectories with 14the desired target region, in an event of total or partial spacecraft thruster 15failure (Guo: [0035]-[0039] "Step 2. Determine the collision avoidance model and control objectives: Assuming that the minimum safe distance between the spacecraft and the target spacecraft is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area [avoidance regions]; According to the definition of h(r), h(r)>0 when tracking the spacecraft outside the collision avoidance area; otherwise, h(1)<0 when tracking the spacecraft in the collision avoidance area or on the surface of the collision avoidance area; Determining the control target: the error vector e converges to zero finite time, and h(1)>0 always holds during the convergence process;"); 
21Formulate the set of avoidance regions as constraints; 22 and 2226generating control commands by subjecting the updated controller to 27the constraints to generate control commands that result in a real-time drift- 28based control policy producing a collision free rendezvous trajectory which avoids the set of avoidance regions (Guo: [0176] "Figure 5 shows the trajectory [collision free trajectory] of the tracking spacecraft. The spherical area in the figure is the collision avoidance area [avoidance region], and the straight line is the line connecting the starting position and the desired position...Under the designed controller, the tracking spacecraft can effectively avoid entering the collision avoidance area [avoid avoidance region], so that it can safely reach the desired position.  It can be seen from Fig. 5 that if the spacecraft is linearly moved to the desired position, it must enter the collision avoidance area. Under the designed controller, the tracking spacecraft can effectively avoid entering the collision avoidance area [constraints], so that it can safely reach the desired position.").
Garber, Weiss, and Guo are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss and Guo to provide avoidance regions because it provides the benefit of safe spacecraft rendezvous when approaching a target.	
37.	Regarding Claim 22, Garber teaches a1 non-transitory machine-readable medium including instructions stored 2thereon which, when executed by processing circuitry, configure the processing 3circuitry in real time to control an operation of a spacecraft to rendezvous the 4spacecraft with a target over a finite time horizon using a drift-based rendezvous 5control method, a transceiver accepts data including values of spacecraft states and 6the target states in a multi-object celestial system at a specified time period within 7the finite time horizon, comprising (Garber: [0014], [0032], [0038], and [0042] "Discussed herein are various enhanced techniques and systems for spacecraft [chaser spacecraft] to approach or rendezvous [rendezvous control] with a plurality of space objects such as near-earth objects (NEO), debris, other satellites, or any target body [goal region] in the solar system."  Also, "Once each of the target objects, including any further objects of interest, have been approached within the predetermined distances, then spacecraft 110 (along with any companion or auxiliary spacecraft) can perform various measurements [data including values of chaser spacecraft states] of the objects. Data representative of these measurements can be transmitted to a destination node [receive information], such as communication systems [transceiver] based on Earth or in-orbit about Earth, among other destinations including repeater nodes or other planetary bodies."  Also, "Memory device 306 may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data… In some implementations, the storage media may be a non-transitory storage media."  Also, "Nodal crossing information 321 can comprise one or more data structures that relates time/location information of target objects to the current orbital plane of spacecraft 310 [states at time period]."):
8Using a processor at the specified time period is for 9accessing a memory having stored a target region database and a goal 10region database, where a goal region is outside a target region (Garber: [0024] "Spacecraft 110 can be placed into an initial orbit that lies within orbital plane 140. This orbit can then be adjusted within orbital plane 140 as necessary to approach various target objects. Spacecraft 110 can receive instructions from a control station or control node remote from spacecraft 110 [from processor]. These instructions might comprise positioning instructions, orbital change instructions, orbital plane information and instructions, orbital change sequencing, orientation instructions, approach and measurement instructions [goal region information], among other information...Spacecraft 110 might receive a portion of these instructions during manufacture or prior to launch. These instructions can be stored in storage system of spacecraft 110 [access to a memory having stored data] for execution by one or more processing systems, control systems, circuitry, logistics systems, or other equipment of spacecraft 110."); 
14Selecting a set of drift regions corresponding to a desired goal region 15in proximity to a location on an orbit where the target is located at the 16specified time period (Garber: [0026] "By analyzing the nodal crossing time and inertial space location of each of the nodal crossings for the target objects [drift region], a spacecraft mission over a particular duration may be selected to sequentially approach or rendezvous with the target objects using a minimized delta V expenditure [thruster free operation to reach desired goal region]. Orbital adjustments within orbital plane 140 can be optimized by selecting an ordering or sequence among the target objects to approach the nodal crossings of the orbital plane of spacecraft 110. By selectively determining a sequence among the nodal encounters, the approaches of spacecraft 110 [goal region at time period] with each target object may be optimized for approach rate, approach angle, and lighting by the Sun, among other factors.");
22Generating control commands by subjecting the updated controller to 23the constraints to generate control commands that result in a real-time drift- 24based control policy producing a collision free rendezvous trajectory… guaranteeing an intersection-free 26trajectory with respect to the desired target region in the event of the total or 27partial spacecraft thruster failure and upon the spacecraft entering the set of 28drift regions the thrusters are turned off in order to minimize an amount of 29operation of the thrusters while rendezvousing with the target (Garber: [0028] "Once the orbital adjustments for the sequence of approaches has been determined, then spacecraft 110 can be configured to approach (205) the target objects using the orbital adjustments [generate control commands] to detect characteristics related to each of the target objects...Thereafter, the orbit of spacecraft 110 in plane 140 is changed in a selected order to arrive at approaches with each of the target objects in the selected order. The sequence is typically selected to minimize delta V [thrusters turned off to minimize amount of operation while rendezvousing] expended by spacecraft 110."); 
And 30outputting the control commands to activate or not activate one or more 31thrusters of the spacecraft for the specified time period based on the control 32commands (Garber: [0041] "Orbital adjustment parameters 320 include commands, timing information, and engine/propulsion control instructions for executing delta V adjustments to place spacecraft 310 into a different orbit than previously. Orbital adjustment parameters 320 can include a set of instructions and timing related to sequential execution of orbital adjustments. Once spacecraft 310 reaches a threshold distance/time from a target object, then approach instructions can be performed [output commands to activate or not to activate thrusters of the chaser spacecraft]. Approach instructions 322 comprise instructions for spacecraft 310 for controlling attitudes/orientations of spacecraft 310 with respect to the target objects, characteristics to measure of target objects (such as which sensor to employ and how to image the target objects), among other activities of spacecraft 310 during a rendezvous or approach.").
Garber fails to explicitly teach 11selecting a set of avoidance regions corresponding to a desired target 12region at a location on an orbit where the target is located at the specified 13time period; 
formulating the set of avoidance regions as constraints;82MERL-3363 Weiss et al.18updating a controller having a model of dynamics of the spacecraft with 19the accepted data; 20formulating the set of drift regions as a penalty in a cost function of the 21updated controller; 22generating control commands by subjecting the updated controller to 23the constraints to generate control commands that result in a real-time drift- 24based control policy producing a collision free rendezvous trajectory which 25avoids the set of avoidance regions.
	However, in the same field of endeavor, Weiss teaches updating a controller having a model of dynamics of the spacecraft with 19the accepted data (Weiss: [0050] "For example, the model update includes linearization of the spacecraft model 112 at the desired target location 165 on the target orbit for the current time instant and over a future prediction horizon. The model update [update controller] also computes the predicted disturbance forces 230 [data] over the same horizon at the target location and combines it with the dynamics prediction model [model of dynamics of spacecraft] to form an overall prediction."); 
20Formulating the set of drift regions as a penalty in a cost function of the 21updated controller (Weiss: [0037] "For example, the component 291 for the position of the spacecraft penalizes a larger displacement 167 [drift region] of the spacecraft from the desired position 165, so that the optimization of the cost function 209 results in control inputs that when applied to the spacecraft reduce the displacement 167 in order to help achieve the objective of remaining within the window 166.");
Garber and Weiss are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss to update the controller because it provides the benefit of safe spacecraft rendezvous.
	Garber and Weiss fail to explicitly teach 11selecting a set of avoidance regions corresponding to a desired target 12region at a location on an orbit where the target is located at the specified 13time period; 
formulating the set of avoidance regions as constraints;82MERL-3363 and Weiss et al.1822generating control commands by subjecting the updated controller to 23the constraints to generate control commands that result in a real-time drift- 24based control policy producing a collision free rendezvous trajectory which 25avoids the set of avoidance regions.
	However, in the same filed of endeavor, Guo teaches selecting a set of avoidance regions corresponding to a desired target 12region at a location on an orbit where the target is located at the specified 13time period (Guo: [0035]-[0039] "Step 2. Determine the collision avoidance model and control objectives: Assuming that the minimum safe distance between the spacecraft and the target spacecraft is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area; According to the definition of h(r), h(r)>0 when tracking the spacecraft outside the collision avoidance area; otherwise, h(1)<0 when tracking the spacecraft in the collision avoidance area or on the surface of the collision avoidance area ; Determining the control target: the error vector e converges to zero finite time, and h(1)>0 always holds during the convergence process;"); 
Formulating the set of avoidance regions as constraints;82MERL-3363 and Weiss et al.1822generating control commands by subjecting the updated controller to 23the constraints to generate control commands that result in a real-time drift- 24based control policy producing a collision free rendezvous trajectory which 25avoids the set of avoidance regions (Guo: [0176] "Figure 5 shows the trajectory [collision free trajectory] of the tracking spacecraft. The spherical area in the figure is the collision avoidance area [avoidance region], and the straight line is the line connecting the starting position and the desired position...Under the designed controller, the tracking spacecraft can effectively avoid entering the collision avoidance area [avoid avoidance region], so that it can safely reach the desired position.  It can be seen from Fig. 5 that if the spacecraft is linearly moved to the desired position, it must enter the collision avoidance area. Under the designed controller, the tracking spacecraft can effectively avoid entering the collision avoidance area [constraints], so that it can safely reach the desired position.").
Garber, Weiss, and Guo are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss and Guo to provide avoidance regions because it provides the benefit of safe spacecraft rendezvous when approaching a target.	
Regarding Claim 23, Garber in view of Weiss, in further view of Guo remains as applied above in Claim 22, and further Garber teaches in an event of 4total or partial spacecraft thruster failure, and wherein the set of drift regions 5represents regions of space around the desired goal region that guarantee spacecraft thruster free operation to reach the desired goal region (Garber: [0026] "By analyzing the nodal crossing time and inertial space location of each of the nodal crossings for the target objects [drift region], a spacecraft mission over a particular duration may be selected to sequentially approach or rendezvous with the target objects using a minimized delta V expenditure [thruster free operation to reach desired goal region]. Orbital adjustments within orbital plane 140 can be optimized by selecting an ordering or sequence among the target objects to approach the nodal crossings of the orbital plane of spacecraft 110. By selectively determining a sequence among the nodal encounters, the approaches of spacecraft 110 [goal region at time period] with each target object may be optimized for approach rate, approach angle, and lighting by the Sun, among other factors.").
	Garber fails to explicitly teach 1the set of 2avoidance regions represent regions of space around the desired target region 3guaranteeing intersection trajectories with the desired target region.
	However, in the same field of endeavor, Guo teaches set of 2avoidance regions represent regions of space around the desired target region 3guaranteeing intersection trajectories with the desired target region (Guo: [0035]-[0039] "Step 2. Determine the collision avoidance model and control objectives: Assuming that the minimum safe distance between the spacecraft and the target spacecraft is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area; According to the definition of h(r), h(r)>0 when tracking the spacecraft outside the collision avoidance area; otherwise, h(1)<0 when tracking the spacecraft in the collision avoidance area or on the surface of the collision avoidance area ; Determining the control target: the error vector e converges to zero finite time, and h(1)>0 always holds during the convergence process;").
Garber, Weiss, and Guo are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss and Guo to provide avoidance regions because it provides the benefit of safe spacecraft rendezvous when approaching a target.	
39.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garber (US 20180118377 A1), in view of Weiss (US 20160194095 A1), in further view of Guo (CN 106707751 B), and in further view of Kawaguchi (US 20100108819 A1).
40.	Regarding Claim 10, Garber in view of Weiss, in further view of Guo remains as applied above in Claim 8, and further, Garber teaches 1the multi- 2object celestial system includes a celestial reference system or celestial coordinate 3system, that includes positions of the spacecraft, the target and other celestial 4objects such as other spacecrafts or orbital debris, in a three-dimensional space, or 5plot a direction on a celestial sphere, if an object's distance is unknown, wherein 6the celestial objects include a primary body such as Earth around which the target 7orbits, or a primary body such as Earth and a secondary body such as a Moon (Garber: [0022] and [0047] "The selected orbital plane for spacecraft 110 can be any arbitrary orbital plane, or might include specific orbital planes such as the ecliptic plane with regard to Earth [celestial object, includes primary body such as Earth] or a heliocentric plane."  Also, "According to the principles of the present disclosure, the nodal crossing of the NEOs can be ascending modes or descending modes with respect to the selected orbital plane. The spacecraft considers the inertial space coordinates and times of the nodal crossing of the plane by each target object.").
Garber fails to explicitly teach8 the target is in a halo orbit, a periodic three-dimensional orbit near one of a L1 9Lagrange point, L2 Lagrange points or L3 Lagrange points.
	However, in the same field of endeavor, Kawaguchi teaches the target is in a halo orbit, a periodic three-dimensional orbit near one of a L1 9Lagrange point, L2 Lagrange points or L3 Lagrange points (Kawaguchi: [0002] "The present invention relates to a method for designing an orbit of a spacecraft to move in a cosmic space, particularly to a method for designing an orbit of a spacecraft which enables the spacecraft to be on a small-radius halo orbit near a Lagrange point while avoiding the prohibited zone where the spacecraft may be shadowed or might be prevented from making communication.”).
Garber, Weiss, Guo, and Kawaguchi are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss, Guo, and Kawaguchi to control the spacecraft in a certain orbit because it provides the benefit of docking a spacecraft and Lagrange points are easily accessed and explained in Kawaguchi [0003]. 
41.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Garber (US 20180118377 A1), in view of Weiss (US 20160194095 A1), in further view of Guo (CN 106707751 B), and in further view of Patera (US 20040024528 A1).
42.	Regarding Claim 16, Garber in view of Weiss, in further view of Guo remains as applied above in Claim 15, and further, Guo teaches 1the local 2convexification of the set of avoidance regions is achieved by computing a half 3space constraint that approximates an avoidance region boundary (Guo: [0104] and [0176] "Assuming that the minimum safe distance between the spacecraft and the target spacecraft is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area;"  Also, "From FIG. 5 it can be seen that if the trace spacecraft linear movement to a desired position, entering the avoidance region, and the design of the controller under the trace spacecraft can effectively avoid entering the avoidance region [set avoidance region boundary] so as to safely reach the expected position.").
	Guo fails to explicitly teach the 4half space constraint is formulated as a chance constraint which requires that the 5half space constraint be satisfied with at least a priori specified probability level 79MERL-3363 Weiss et al. 6due to an uncertainty regarding a position of the spacecraft or the target, and/or an 7uncertainty of a thruster magnitude or a direction.  
	However, in the same field of endeavor, Patera teaches the local 2convexification of the set of avoidance regions is achieved by computing a half 3space constraint that approximates an avoidance region boundary (Patera: [0089] and [0090] "Satellite operational constraints [constraint for avoidance region] can limit the maneuver direction. In such cases, the gradient is modified appropriately and the maneuver velocity magnitude is found in the same way."  Also, "The selected maneuver that reduces the risk of a space vehicle colliding with another space object was developed. For a specified time prior to conjunction, a maneuver is found that will reduce the collision probability or the cumulative collision probability, to below a predefined probability threshold 36." Note a skilled practitioner would recognize that constraints to limit maneuver direction would be avoiding a region of travel.), 
Such that the 4half space constraint is formulated as a chance constraint which requires that the 5half space constraint be satisfied with at least a priori specified probability level 79MERL-3363 Weiss et al. 6due to an uncertainty regarding a position of the spacecraft or the target, and/or an 7uncertainty of a thruster magnitude or a direction (Patera: [0047] and [0075] "The keep-out box is the conflict volume projected onto the x-y encounter plane containing the x-y plane probability density function. An integration path extends along the perimeter of the keep-out box. The probability density is scaled in the encounter frame so that the probability density is symmetric in the encounter frame."  Also, "As the z-axis position uncertainty increases, the height of the rectangle increases in the encounter frame due to scaling effects so that the position error uncertainty sigma (1) also increases."  Note a skilled practitioner would recognize that the keep out box is a constraint/avoidance region based on the probability of a collision [position of spacecraft to target].). 
Garber, Weiss, Guo, and Patera are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss, Guo, and Patera to set avoidance regions because it provides the benefit of safe spacecraft rendezvous.

Prior Art
43.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Acikmese (US 20100228409 A1)
Belbruno (US 20010025212 A1)
Halsband (US 20180148197 A1)
Paluszek (US 20090132105 A1)
Han (CN 110806212 A)
Weiss (Model Predictive Control for Spacecraft Rendezvous and Docking: Strategies for Handling Constraints and Case Studies)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663